Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered June 13, 2007 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, adjudged that the child is a permanently neglected child and terminated the parental rights of respondent Noemi D.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same Memorandum as in Matter of Grabiel V. (59 AD3d 1132 [2009]). Present—Martoche, J.P., Fahey, Green, Pine and Gorski, JJ.